Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020. Examiner agrees with Applicant’s assertion indicating claims 19-20 belonging to Group III. Thus, claims 1-9 reading on Group I are being examined in this Office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Saud et al. (US 20160183358 A1; hereinafter “Al-Saud”).

In re claim 1, Al-Saud discloses a method for making a polycrystalline device stack film (figs. 1-7) comprising 
the steps of laminating a polycrystalline device stack 10A ([0024, 0027]; the upper region of the base substrate 10 may also include one or more III-V compound semiconductor layers which can be used as a photovoltaic device.) on a substrate 10B to a stressor layer (18, 20) (¶ 0042, 0057) wherein the stressor layer (18, 20) and the polycrystalline device stack 10A have a coefficient of thermal expansion (CTE) mismatch between the stressor layer (18, 20) and the polycrystalline device stack 10A (¶ 0049) and wherein the polycrystalline device stack 10A is delaminated from the substrate 10B to make the polycrystalline device stack film 10A  (¶ 0070-0071).

In re claim 2, Al-Saud discloses the method of claim 1 (figs. 1-7) wherein the stressor layer (18, 20) comprises a handle layer 20.


Claim(s) 1, 2, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haight et al. (US 20170104113 A1; hereinafter “Haight”)

In re claim 1, Haight discloses a method for making a polycrystalline device stack film (figs. 1-5) comprising the steps of laminating a polycrystalline device stack (16, 18) (¶ 0037-0041) on a substrate 12 (¶ 0032) to a stressor layer (28, 30) (¶ 0044) wherein the stressor layer (28, 30) and the polycrystalline device stack (16, 18) have a coefficient of thermal expansion (CTE) mismatch between the stressor layer (28, 30) and the polycrystalline device stack (16, 18) (¶ 16, 18) is delaminated from the substrate 12 to make the polycrystalline device stack film (16, 18) (fig. 2; ¶ 0044-0046).

In re claim 2, Haight discloses the method of claim 1 (figs. 1-5) wherein the stressor layer (28, 30) comprises a handle layer 30 (¶ 0044).

In re claim 5, Haight discloses the method of claim 1 (figs. 1-5) wherein the substrate 12 is glass (¶ 0032).

In re claim 7, Haight discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) is crack-free (¶ 0044-0046).

In re claim 8, Haight discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) comprises CdTe (¶ 0041).

In re claim 9, Haight discloses the method of claim 1 (figs. 1-5) wherein the polycrystalline device stack film (16, 18) comprises CIGS (¶ 0040).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Saud as applied to claim 1 above, and further in view of Farah et al. (US 20180248070 A1; hereinafter “Farah”).

In re claim 3, Al-Saud discloses the method of claim 1 outlined above, but does not expressly disclose wherein the delamination of the polycrystalline device stack film from the substrate takes place at temperatures less than about -30°C.
In the same field of endeavor, Farah discloses wherein the delamination of the photovoltaic device stack film (e.g. EPI solar cell) from the substrate (e.g. GaAs wafer) takes place at temperatures less than about -30°C (e.g. -1960C) (¶ 0014).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Farah into the method of Al-Saud and perform the delamination of the polycrystalline device stack film from the substrate takes place at temperatures less than about -30°C in order to initiate and propagate a crack across the wafer and attain a fast delamination step (¶ 0013, 0014 of Farah).

In re claim 4, Al-Saud discloses the method of claim 1 outlined above, but does not expressly disclose the step of laser scribing the polycrystalline device stack prior to the delamination step.
In the same field of endeavor, Farah discloses a method (fig. 2B) wherein the method comprising the step of laser scribing the photovoltaic device stack prior to the delamination step (¶ 0013).
Farah into the method of Al-Saud and perform the step of laser scribing the polycrystalline device stack prior to the delamination step as Farah teaches as the laser scribing is fast and there is no wet lateral etching (¶ 0013 of Farah).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Saud as applied to claim 1 above, and further in view of Cheng et al. (US 9263626 B1; hereinafter “Cheng”).

In re claim 6, Al-Saud discloses the method of claim 1 (figs. 1-7) further comprising applying a front contact 24 (fig. 7; ¶ 0060) to the polycrystalline device stack film after the delamination step.
Al-Saud does not expressly disclose the front contact is transparent.
In the same field of endeavor, Cheng discloses a method of making a photovoltaic device stack film (figs. 1-7) comprising applying a transparent front contact 22 to the photovoltaic device stack film after the delamination step (fig. 7; C. 12, 1st and 2nd paragraphs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cheng into the method of Al-Saud in order to form an optically transparent and electrically conductive front contact layer and facilitate light emission through the front contact side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893